IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               Assigned on Briefs July 8, 2014

                  STATE OF TENNESSEE v. BRIAN GAULDIN

                    Appeal from the Circuit Court for Dyer County
                        No. 11-CR-167 Lee Moore, Judge




               No. W2013-02226-CCA-R3-CD - Filed August 22, 2014




Appellant, Brian Gauldin, was indicted by the Dyer County Grand Jury for two counts of the
sale of .5 grams or less of cocaine in a drug free zone, one count of the sale of a schedule III
controlled substance in a drug free zone, and one count of the sale of .5 grams of more of
cocaine in a drug free zone. Prior to trial, the State chose to nolle prosequi one count of the
sale of .5 grams or less of cocaine in a drug free zone and one count of the sale of a schedule
III controlled substance in a drug free zone. After a jury trial, Appellant was found guilty of
one count of the sale of .5 grams or more of cocaine in a drug free zone and one count of the
sale of .5 grams or less of cocaine in a drug free zone. Appellant was sentenced to an
effective sentence of twenty years as a Range IV, Persistent Offender. Appellant appeals,
arguing that the evidence was insufficient to support the convictions. After a review of the
record and applicable authorities, we determine that the evidence was sufficient to support
the convictions. Consequently, the judgments of the trial court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court are Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
C AMILLE R. M CM ULLEN, JJ., joined.

Noel J. Riley, III, Dyersburg, Tennessee for the appellant, Brian Gauldin.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; C. Phillip Bivens, District Attorney General; Lance Webb, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                          OPINION
                                     Factual Background

       In December of 2010, Officer Mason McDowell of the Dyersburg Police Department
was in the midst of a year-long assignment the primary objective of which was facilitating
undercover “controlled buys” of drugs. Officer McDowell was working with William Bryant
Singleteary, also known as “Polo.” Mr. Singleteary was a confidential informant who had
participated in “excess of fifty” controlled buys.

        On December 21, 2010, Mr. Singleteary met with Officer McDowell at a location on
the north side of town. Another officer searched Mr. Singleteary’s person and vehicle and
both were equipped with audio and visual recording and transmitting equipment. Mr.
Singleteary was given $70 for the buy. He was instructed to go to an area in which there
were “drug problems” and attempt to execute a “street level buy.” Officers observed Mr.
Singleteary approaching two individuals on the street. One of those individuals was
identified by Mr. Singleteary during trial as Appellant. Mr. Singleteary commented that
Appellant was with a girl during this transaction. Once Mr. Singleteary completed the buy,
he met with officers at a prearranged location. The officers retrieved what appeared to be
rocks of crack cocaine from Mr. Singleteary and placed them in an evidence bag, which was
signed and dated by Mr. Singleteary. Mr. Singleteary then returned the money that remained
from the transaction to the officers.

        The same process was followed on December 22. Mr. Singleteary saw Appellant
approximately one block away from where the first transaction occurred. This time,
Appellant was by himself. Once Mr. Singleteary made a purchase, he again met with officers
at a prearranged location where the evidence was secured and marked.

       Both of the drug transactions occurred near Scott Street Park, an area in Dyersburg
designated by a street sign as a park with a “bar-be-cue grill and a covered [awning] . . . [and]
a swing set.” The first buy took place at a vacant blue house at 124 South Rawles Avenue
midway between Scott Street and Finley Street. The second buy occurred at 708 Scott Street.
According to officers, the drug transactions took place 553 feet and 660 feet from the Scott
Street Park, respectively. The IT manager for the city of Dyersburg calculated the distance
on the first buy at 495 feet and 670 feet, respectively. The substances purchased during the
transactions were tested and found to be .55 grams of cocaine and .39 grams of cocaine.

        As a result of the drug transactions, Appellant was indicted by the Dyer County Grand
Jury for two counts of the sale of .5 grams or less of cocaine in a drug free zone, one count
of the sale of a schedule III controlled substance in a drug free zone, and one count of the
sale of .5 grams of more of cocaine in a drug free zone. Prior to trial, the State chose to nolle
prosequi one count of the sale of .5 grams or less of cocaine in a drug free zone and one

                                               -2-
count of the sale of a schedule III controlled substance in a drug free zone, leaving one count
of the sale of .5 grams or less of cocaine in a drug free zone and one count of the sale of .5
grams or more of cocaine in a drug free zone remaining.

      After a jury trial, Appellant was found guilty of the remaining counts of the indictment
and sentenced to an effective sentence of twenty years.

                                           Analysis

        On appeal, Appellant argues that there “are too many contradictions in the evidence
to be sufficient to convict him on the two (2) counts as charged.” Specifically, he contends
that his convictions were based on “conjecture, guess, speculation, and the possibility as to
who the individual was, the weight of the cocaine, and where exactly the alleged sales took
place.” In other words, Appellant insists that his identity was not proven, the evidence was
potentially mishandled, and the location of the alleged transactions was not proven. The
State disagrees.

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principles. A verdict of guilty, once
rendered by a jury and approved by the trial judge, serves to accredit the testimony of the
State’s witnesses and resolves all conflicts in the testimony in favor of the State. State v.
Cazes, 875 S.W.2d 253, 259 (Tenn. 1994) (citing State v. Harris, 839 S.W.2d 54, 75 (Tenn.
1992)). Thus, although the accused is originally cloaked with a presumption of innocence,
the jury verdict of guilty removes this presumption “and replaces it with one of guilt.” State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the burden of proof rests
with the defendant to demonstrate the insufficiency of the convicting evidence. Id. The
relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt.
See Tenn. R. App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to
accord the State “the strongest legitimate view of the evidence as well as all reasonable and
legitimate inferences that may be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As
such, this Court is precluded from re-weighing or reconsidering the evidence when
evaluating the convicting proof. State v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App.
1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Moreover, we may
not substitute our own “inferences for those drawn by the trier of fact from circumstantial
evidence.” Matthews, 805 S.W.2d at 779. Further, questions concerning the credibility of
the witnesses and the weight and value to be given to evidence, as well as all factual issues
raised by such evidence, are resolved by the trier of fact and not the appellate courts. State
v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331

                                              -3-
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        Appellant was charged with the sale of cocaine in a drug-free zone. It is unlawful to
sell a controlled substance. T.C.A. § 39-17-417(a)(3). Additionally, selling cocaine within
1,000 feet of a park increases the punishment by one classification. T.C.A. § 39-17-
432(b)(1).

       Viewing the evidence in a light most favorable to the State, the proof shows that
Dyersburg police utilized a confidential informant, Mr. Singleteary, on two occasions, to
purchase drugs. Mr. Singleteary and his car were searched, he was provided with money for
the transaction, and he was outfitted with audio and visual recording devices. On both
occasions, Mr. Singleteary bought cocaine from Appellant, spending $60 each time. Mr.
Singleteary identified Appellant as the seller of the drugs on both occasions. The substances
were tested and found to be .55 grams and .39 grams, respectively. Additionally, the
transactions took place within 1,000 feet of Scott Street Park, a park for the purposes of
T.C.A. § 39-17-432(b)(1). As previously noted, the credibility and weight given to a
witnesses’s testimony are issues resolved by the jury as the trier of fact. See Bland, 958
S.W.2d at 659. The jury, as was their prerogative, chose to accredit the testimony of the
officers, and we will not second-guess the factual determinations of the jury. Accordingly,
Appellant is not entitled to relief on this issue.

                                        Conclusion
       For the foregoing reasons, the judgments of the trial court are affirmed




                                                         _________________________
                                                         JERRY L. SMITH, JUDGE




                                             -4-